Citation Nr: 1420926	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  07-15 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for bilateral hearing loss, diagnosed as left ear ostosclerosis with total loss of hearing and right ear hearing loss, prior to October 27, 2008.

2.  Entitlement to a rating higher than 40 percent for bilateral hearing loss, diagnosed as left ear ostosclerosis with total loss of hearing and right ear hearing loss, effective October 27, 2008.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1958 to July 1961. 

This case was originally before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied a rating higher than 10 percent for bilateral hearing loss, diagnosed as left ear ostosclerosis with total loss of hearing and right ear hearing loss.  During the pendency of this appeal, by a rating decision in March 2009, the RO increased the Veteran's disability rating to 40 percent, effective October 27, 2008.  Because the increased rating does not represent a grant of the maximum benefits allowable, the issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In February 2014, the Veteran testified at a Board hearing at the RO via videoconference.  A transcript of the hearing is in the record. 

The record shows that the Veteran is currently not employed and he recently submitted a claim for entitlement to a TDIU.  At the February 2014 hearing he asserted that he was unemployable due to the service-connected hearing loss disability.  Therefore, the Board finds that the Veteran has raised the issue of entitlement to a TDIU as part of his claims for an increased rating.  The RO has not expressly developed or adjudicated that issue.  This issue is considered part and parcel to the Veteran's claims for increased ratings for bilateral hearing loss.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition to the paper claims file, there is a paperless, electronic claims file associated with the claim.  The Board has reviewed the contents of the paperless file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher disability ratings for bilateral hearing loss, diagnosed as  left ear ostosclerosis with total loss of hearing and right ear hearing loss, currently rated as 10 percent disabling prior to October 27, 2008, and 40 percent thereafter.  
At his Board hearing in February 2014, the Veteran asserted that his service-connected bilateral hearing loss disability had increased in severity since his most recent VA examination.  In fact, he testified that his hearing had deteriorated since it was last tested in August 2013.  A new examination is needed to fully and fairly evaluate the Veteran's claims for increased ratings.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); 

Additionally, the evidence of record raises a claim for entitlement to TDIU.  On remand, the agency of original jurisdiction (AOJ) should develop and adjudicate this claim accordingly.

Also on remand, relevant ongoing medical records, if any, should also be obtained, to include any VA treatment records dated since May 2013.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant ongoing VA treatment records dating since May 2013.  All attempts to obtain these records must be documented in the claims file.

2.  After all outstanding records have been associated with the claims file, schedule the Veteran for a VA audiological examination in order to determine the current severity of his bilateral hearing loss.  The examiner should review the claims file.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted. 

The examiner is specifically requested to describe the functional effects caused by the Veteran's bilateral hearing loss.  The examiner should provide an assessment of the Veteran's occupational limitation as a result of his bilateral hearing loss.

3.  Thereafter, arrange for the Veteran to undergo a Social and Industrial Survey to ascertain whether the Veteran's service-connected disabilities, without regard to his age or the impact of any nonservice-connected disabilities, either alone or in the aggregate, preclude him from securing and maintaining substantially gainful employment in light of his work history and level of education.  The Veteran's claims file must be made available to the examiner and reviewed in connection with the examination. 

It is imperative for the examiner to be advised that the focus of the inquiry is not on why the Veteran has been or is currently unemployed, but rather it is on whether or not his service-connected disabilities currently preclude substantially gainful employment in light of his education and work history.  A complete rationale must be provided for any opinion offered. 

If the Veteran's service-connected disabilities do not render him unable to obtain and maintain substantially gainful employment, the examiner should provide examples of the types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background. 

4.  Then, readjudicate the claims.  Additionally, in determining whether a TDIU is warranted, consider whether there are any factors that would warrant referral to the Under Secretary for Benefits or the Director, VA Compensation and Pension Service for assignment of extraschedular rating under the provisions of 38 C.F.R. § 4.16(b).  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



